UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 5/31/10 (Unaudited) CORPORATE BONDS AND NOTES (40.3%)(a) Principal amount Value Basic materials (3.7%) Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (NON)(PIK) $230,000 $1,208 AMH Holdings, Inc. sr. disc. unsec. notes 11 1/4s, 2014 55,000 54,725 Associated Materials, LLC/Associated Materials Finance, Inc. company guaranty sr. notes 9 7/8s, 2016 140,000 150,500 Builders FirstSource, Inc. 144A company guaranty sr. notes FRN 13s, 2016 109,000 111,180 Catalyst Paper Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2014 (Canada) 25,000 12,438 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.257s, 2013 (Netherlands) 75,000 70,781 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 150,000 156,000 FMG Finance Pty Ltd. 144A sr. sec. notes 10 5/8s, 2016 (Australia) 195,000 214,500 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 460,000 499,100 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 205,000 219,863 HeidelbergCement AG company guaranty sr. unsec. unsub. notes 8s, 2017 (Germany) EUR 40,000 47,522 HeidelbergCement AG company guaranty unsec. unsub. notes 8 1/2s, 2019 (Germany) EUR 25,000 29,543 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 $100,000 95,500 Huntsman International, LLC 144A sr. sub. notes 8 5/8s, 2020 60,000 56,550 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 100,000 99,000 Ineos Group Holdings PLC company guaranty sr. notes 7 7/8s, 2016 (United Kingdom) EUR 55,000 47,464 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 (In default) (NON) $49,000 41,528 LBI Escrow Corp. 144A sr. notes 8s, 2017 325,000 330,688 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 200,000 190,500 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 75,000 70,125 NewPage Holding Corp. sr. unsec. unsub. notes FRN 7.527s, 2013 (PIK) 69,210 8,651 Novelis, Inc. company guaranty sr. unsec. notes 11 1/2s, 2015 90,000 97,650 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 205,000 192,147 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 73,227 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $140,000 153,300 Rhodia SA sr. unsec. notes FRN Ser. REGS, 3.394s, 2013 (France) EUR 160,000 186,026 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 $145,000 157,542 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 45,000 43,650 Smurfit Kappa Acquisition 144A company guaranty sr. notes 7 3/4s, 2019 (Ireland) EUR 50,000 59,513 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $240,000 233,660 Smurfit-Stone Container Corp. sr. notes unsec. unsub. notes 8 3/8s, 2012 (In default) (NON) 95,000 79,563 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 40,000 41,000 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 64,838 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 64,838 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2020 40,000 39,600 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 105,000 126,525 Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) 185,000 217,375 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 90,000 105,796 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 158,400 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 60,000 52,050 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.094s, 2014 155,000 129,038 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 11 1/2s, 2014 90,000 96,075 Capital goods (1.8%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 80,000 86,600 Altra Holdings, Inc. 144A sr. notes 8 1/8s, 2016 140,000 139,650 BBC Holding Corp. sr. notes 8 7/8s, 2014 240,000 230,400 Berry Plastics Corp. 144A sr. notes 9 1/2s, 2018 95,000 85,025 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 110,000 110,825 Kratos Defense & Security Solutions, Inc. 144A sr. notes 10s, 2017 130,000 128,700 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 175,000 175,000 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 50,000 49,625 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 325,000 388,584 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 155,000 137,175 Reddy Ice Corp. 144A sr. notes 11 1/4s, 2015 95,000 95,950 Ryerson Holding Corp. 144A sr. disc. notes zero %, 2015 175,000 79,406 Ryerson Tull, Inc. company guaranty sr. sec. notes 12s, 2015 225,000 228,938 TD Funding Corp. 144A company guaranty sr. sub. notes 7 3/4s, 2014 50,000 50,000 Tenneco, Inc. company guaranty 8 5/8s, 2014 5,000 4,950 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 175,000 174,563 Thermadyne Holdings Corp. company guaranty sr. unsec. sub. notes 11 1/2s, 2014 120,000 123,150 Transdigm, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2014 180,000 179,550 Communication services (5.2%) Adelphia Communications Corp. escrow bonds zero %, 2011 235,000 2,914 Adelphia Communications Corp. escrow bonds zero %, 2010 20,000 248 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 227,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 34,475 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 65,000 63,538 Cablevision Systems Corp. 144A sr. notes 8 5/8s, 2017 125,000 125,625 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 45,000 47,700 CCH II, LLC sr. notes 13 1/2s, 2016 299,815 343,663 CCO Holdings LLC/CCO Holdings Capital Corp. 144A company guaranty sr. notes 7 7/8s, 2018 55,000 53,969 Cequel Communications Holdings I LLC/Cequel Capital Corp.Capital Corp. 144A sr. notes 8 5/8s, 2017 75,000 72,375 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 110,000 114,813 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 46,250 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 160,000 155,200 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 120,000 117,000 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 215,000 216,613 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 85,000 86,275 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 35,000 33,950 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 26,000 26,910 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 115,000 112,700 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 160,000 154,800 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 25,656 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 90,000 87,975 Frontier Communications Corp. 144A sr. notes 8 1/2s, 2020 110,000 108,350 Frontier Communications Corp. 144A sr. notes 8 1/4s, 2017 130,000 128,700 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 100,000 99,750 Integra Telecom Holdings, Inc. 144A sr. notes 10 3/4s, 2016 80,000 77,200 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2017 (Bermuda) 720,000 709,200 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Bermuda) 70,000 69,300 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 245,000 259,088 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 170,000 154,700 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 135,000 114,750 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 49,625 Mediacom LLC/Mediacom Capital Corp. 144A sr. notes 9 1/8s, 2019 95,000 94,050 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 370,000 381,100 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 255,000 240,338 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 215,000 230,050 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 125,000 121,563 PAETEC Holding Corp. 144A company guaranty sr. notes 8 7/8s, 2017 90,000 88,875 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 20,000 19,700 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 94,725 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 40,000 42,750 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 35,000 37,975 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 63,700 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 35,000 36,488 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 145,000 149,350 Sprint Capital Corp. company guaranty 6 7/8s, 2028 325,000 270,156 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 115,000 112,988 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 175,000 179,375 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 50,000 64,536 West Corp. company guaranty 9 1/2s, 2014 $175,000 174,125 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 210,000 214,200 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 50,000 62,692 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) NOK 100,000 94,000 Windstream Corp. company guaranty 8 5/8s, 2016 $215,000 212,850 Windstream Corp. company guaranty 8 1/8s, 2013 95,000 95,950 Consumer cyclicals (10.2%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 65,000 69,875 Affinion Group, Inc. company guaranty 11 1/2s, 2015 80,000 82,600 Affinion Group, Inc. company guaranty 10 1/8s, 2013 85,000 86,488 Affinity Group, Inc. sr. sub. notes 9s, 2012 170,000 119,000 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015 (PIK) 167,500 175,875 AMC Entertainment, Inc. company guaranty 11s, 2016 77,000 78,925 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 170,000 143,650 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 160,000 151,600 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 (PIK) 209,943 136,463 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013 (PIK) 18,067 11,744 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 80,000 82,000 Aramark Corp. company guaranty 8 1/2s, 2015 150,000 149,625 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 39,200 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 90,000 84,600 Belo Corp. sr. unsec. unsub. notes 8s, 2016 30,000 30,075 Blockbuster, Inc. 144A company guaranty sr. notes 11 3/4s, 2014 77,000 45,430 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 150,000 149,250 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 30,000 27,000 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 97,500 Building Materials Corp. 144A sr. notes 7s, 2020 110,000 108,900 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 135,000 139,388 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 210,000 190,575 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 95,000 92,388 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 85,850 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes Ser. A, 9 1/4s, 2017 50,000 50,625 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 160,000 162,800 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 154,500 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 125,000 128,906 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 136,350 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 167,000 182,030 Echostar DBS Corp. company guaranty 7 1/8s, 2016 110,000 107,800 Federated Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 115,000 114,281 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 195,000 195,000 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 150,000 156,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 235,000 233,825 Goodman Global Group, Inc. 144A sr. disc. notes zero %, 2014 270,000 160,650 Goodman Global, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2016 75,000 82,500 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 185,000 196,100 Gray Television, Inc. 144A company guaranty sr. notes 10 1/2s, 2015 130,000 122,850 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 210,000 196,350 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 76,125 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2018 387,000 305,730 Harrah's Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 26,250 Harrah's Operating Co., Inc. sr. notes 11 1/4s, 2017 220,000 230,450 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. notes 12 3/4s, 2018 50,000 46,250 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 115,000 73,025 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.252s, 2012 40,000 24,100 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 25,000 27,406 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 130,000 112,288 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 51,063 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 280,000 274,400 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 10,825 Lamar Media Corp. 144A sr. sub. notes 7 7/8s, 2018 40,000 39,400 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 25,000 24,375 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 210,000 205,275 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 105,000 110,775 Lennar Corp. 144A company guaranty sr. unsec. notes 6.95s, 2018 125,000 111,875 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 83,000 Levi Strauss & Co. 144A sr. notes 7 5/8s, 2020 100,000 97,500 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 50,000 49,625 M/I Schottenstein Homes, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 175,000 170,188 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 7/8s, 2015 75,000 82,688 Marquee Holdings, Inc. sr. disc. notes 9.505s, 2014 145,000 118,175 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default) (NON) 200,000 44,000 McClatchy Co. (The) 144A company guaranty sr. notes 11 1/2s, 2017 105,000 105,525 MGM Mirage, Inc. company guaranty sr. unsec. notes 6 5/8s, 2015 50,000 39,250 MGM Mirage, Inc. sr. notes 6 3/4s, 2012 2,000 1,845 MGM Mirage, Inc. 144A sr. notes 9s, 2020 25,000 25,063 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 20,000 21,250 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 231,469 Michaels Stores, Inc. company guaranty 10s, 2014 70,000 71,838 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 225,000 225,000 National Money Mart Co. 144A company guaranty sr. notes 10 3/8s, 2016 (Canada) 95,000 96,425 Navistar International Corp. sr. notes 8 1/4s, 2021 195,000 195,488 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 (PIK) 510,587 498,461 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 65,000 64,025 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. 144A sr. notes 8 7/8s, 2017 130,000 128,700 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 125,000 127,031 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 215,000 198,875 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 300,000 348,750 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 30,000 30,450 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 110,000 102,300 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 35,000 35,350 Pinnacle Entertainment, Inc. 144A sr. sub. notes 8 3/4s, 2020 90,000 83,250 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 63,050 QVC Inc. 144A sr. sec. notes 7 1/2s, 2019 225,000 219,375 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 216,200 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 104,000 113,880 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 2.757s, 2014 165,000 141,900 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 65,000 68,900 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 115,000 124,775 Standard Pacific Corp. company guaranty sr. notes 8 3/8s, 2018 50,000 47,750 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 75,000 69,000 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2014 25,000 23,375 Station Casinos, Inc. sr. notes 6s, 2012 (In default) (NON) 189,000 11,813 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. notes 11s, 2013 160,155 166,561 Toys R Us Property Co., LLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 195,000 215,963 Toys R Us Property Co., LLC 144A sr. notes 8 1/2s, 2017 110,000 113,575 Travelport LLC company guaranty 11 7/8s, 2016 150,000 151,125 Travelport LLC company guaranty 9 7/8s, 2014 155,000 154,613 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default) (NON) 355,000 888 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 71,174 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 $80,000 94,898 Umbrella Acquisition, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015 (PIK) 204,934 173,938 United Auto Group, Inc. company guaranty 7 3/4s, 2016 150,000 141,375 Universal City Development Partners, Ltd. 144A sr. notes 8 7/8s, 2015 50,000 49,500 Universal City Development Partners, Ltd. 144A sr. sub. notes 10 7/8s, 2016 35,000 35,350 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 105,000 112,875 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (PIK) 172,719 74,269 Visant Corp. company guaranty sr. unsec. sub. notes 7 5/8s, 2012 200,000 199,975 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 60,000 56,475 WMG Acquisition Corp. 144A sr. sec. notes 9 1/2s, 2016 155,000 160,425 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 30,000 29,400 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 90,000 89,100 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 215,000 235,425 XM Satellite Radio, Inc. 144A sr. notes 11 1/4s, 2013 30,000 32,100 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 225,000 225,563 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 200,000 214,000 Consumer staples (2.4%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 139,500 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 100,000 95,000 Avis Budget Car Rental, LLC 144A company guaranty sr. notes 9 5/8s, 2018 30,000 30,000 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 130,000 128,700 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 110,000 106,700 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 30,000 29,175 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 144,275 Dean Foods Co. company guaranty 7s, 2016 25,000 22,969 Dole Food Co. 144A sr. sec. notes 8s, 2016 65,000 65,163 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 94,000 108,570 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 155,000 153,063 Games Merger Corp. 144A sr. notes 11s, 2018 165,000 162,525 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 80,000 73,600 Hertz Corp. company guaranty 8 7/8s, 2014 340,000 341,700 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 60,000 65,886 Libbey Glass, Inc. 144A sr. notes 10s, 2015 65,000 67,438 Pinnacle Foods Finance LLC 144A sr. unsec. notes 9 1/4s, 2015 45,000 44,888 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 75,000 75,188 Revlon Consumer Products 144A company guaranty sr. notes 9 3/4s, 2015 80,000 81,400 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 40,700 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 58,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 210,000 168,525 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 80,000 86,100 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 130,000 139,181 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019 (PIK) 80,393 85,217 Supervalu, Inc. sr. unsec. notes 8s, 2016 85,000 83,725 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 358,375 Wendy's/Arby's Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 232,313 Energy (5.6%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 200,000 197,500 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 50,000 39,250 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 24,000 21,840 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 140,275 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 37,888 Complete Production Services, Inc. company guaranty 8s, 2016 100,000 98,500 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 250,000 195,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 108,350 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 120,000 119,700 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 288,000 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 15,000 15,675 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 219,569 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 130,000 132,113 Crosstex Energy/Crosstex Energy Finance Corp. 144A sr. notes 8 7/8s, 2018 305,000 300,425 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 97,613 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 180,000 179,550 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 230,000 223,100 Ferrellgas LP/Ferrellgas Finance Corp. sr. notes 6 3/4s, 2014 155,000 151,125 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes Ser. UNRE, 6 3/4s, 2014 15,000 14,625 Forest Oil Corp. sr. notes 8s, 2011 185,000 192,400 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 338,100 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 60,000 55,800 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 275,000 269,500 International Coal Group, Inc. sr. notes 9 1/8s, 2018 230,000 230,000 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 330,000 328,350 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 88,875 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 210,525 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 50,000 42,750 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 290,000 246,500 Peabody Energy Corp. company guaranty 7 3/8s, 2016 250,000 259,375 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 85,000 87,125 PetroHawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 142,763 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 272,950 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 73,031 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 343,125 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 265,000 270,300 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 48,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 76,300 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 35,000 35,175 Rosetta Resources, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2018 110,000 108,350 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 285,000 236,550 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 205,850 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 55,000 54,175 Stallion Oilfield Holdings Ltd. 144A sr. notes 10 1/2s, 2015 135,000 128,588 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 130,000 128,700 Trico Shipping AS 144A sr. notes 11 7/8s, 2014 (Norway) 205,000 191,163 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 90,563 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 115,000 132,915 Financials (3.5%) American General Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 234,525 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 175,000 157,500 American General Finance Corp. sr. unsec. notes, MTN Ser. J, 5 5/8s, 2011 30,000 28,800 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 85,000 68,542 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 70,000 60,443 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 29,100 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 189,550 CIT Group, Inc. sr. bond 7s, 2017 476,354 429,909 CIT Group, Inc. sr. bond 7s, 2016 259,538 235,531 CIT Group, Inc. sr. bond 7s, 2015 87,723 80,924 CIT Group, Inc. sr. bond 7s, 2014 57,723 54,260 CIT Group, Inc. sr. bond 7s, 2013 121,815 117,247 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 90,000 82,800 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 (PIK) 122,000 135,420 GMAC, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 60,000 58,200 GMAC, LLC company guaranty sr. unsec. notes 7s, 2012 337,000 334,894 GMAC, LLC company guaranty sr. unsec. notes 6 5/8s, 2012 88,000 86,680 GMAC, LLC company guaranty sr. unsec. notes Ser. 8, 6 3/4s, 2014 153,000 145,733 GMAC, LLC company guaranty sr. unsec. unsub. notes FRN 2.452s, 2014 15,000 12,322 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 35,000 34,952 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 64,000 60,712 GMAC, LLC 144A company guaranty sr. unsec. notes 8.3s, 2015 65,000 65,244 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 127,439 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 164,700 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 108,100 Icahn Enterprises LP/Ichan Enterprises Finance Corp. 144A sr. notes 8s, 2018 240,000 225,600 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 (R) 110,000 88,275 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 35,000 35,788 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 168,000 161,700 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 29,100 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 65,000 64,675 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 275,000 264,000 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) 115,000 113,850 Reynolds Group Issuer, Inc. 144A sr. notes 8 1/2s, 2018 100,000 95,000 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) EUR 105,000 79,800 SLM Corp. sr. notes Ser. MTN, 8s, 2020 $90,000 80,055 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 295,000 278,340 Health care (3.9%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 220,000 232,650 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 90,000 92,138 DaVita, Inc. company guaranty 6 5/8s, 2013 226,000 224,305 DaVita, Inc. company guaranty sr. unsec. sub. notes 7 1/4s, 2015 35,000 34,825 Elan Finance PLC/Elan Finance Corp. 144A company guaranty sr. notes 8 3/4s, 2016 (Ireland) 160,000 156,800 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016 (PIK) 202,000 212,605 HCA, Inc. sr. notes 6.95s, 2012 70,000 71,050 HCA, Inc. sr. sec. notes 9 1/4s, 2016 355,000 371,863 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 45,000 47,475 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 215,000 224,675 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 245,000 229,994 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 355,000 Lantheus Medical Imaging, Inc. 144A sr. notes 9 3/4s, 2017 80,000 76,800 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 155,000 153,838 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 375,000 384,375 Psychiatric Solutions, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2015 40,000 41,000 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014 (PIK) 50,000 49,875 Select Medical Corp. company guaranty 7 5/8s, 2015 140,000 131,600 Service Corporation International sr. notes 7s, 2017 65,000 63,050 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 126,250 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 340,000 329,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 78,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 291,119 285,297 Talecris Biotherapeutics Holdings Corp. 144A sr. unsec. notes 7 3/4s, 2016 85,000 82,875 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 15,000 16,444 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 270,000 283,500 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 265,000 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.643s, 2012 (PIK) 253,000 225,170 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 35,000 35,744 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 280,000 297,740 Technology (2.0%) Advanced Micro Devices, Inc. 144A sr. unsec. notes 8 1/8s, 2017 85,000 83,406 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 212,350 202,794 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 65,000 61,831 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 217,556 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 (PIK) 256,304 197,995 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 245,000 199,675 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 155,000 99,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014 (PIK) 146,419 126,652 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 110,000 99,275 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 159,000 127,995 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 70,000 72,450 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 120,000 119,100 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 56,375 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 20,000 19,700 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 75,000 76,125 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 25,000 17,000 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default) (F)(NON) 90,000 7,839 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN Ser. EXCH, 3.053s, 2013 (Netherlands) 150,000 129,375 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 156,000 157,755 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 158,000 159,580 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 280,000 274,400 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 190,000 221,350 Transportation (0.1%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 137,000 142,480 Utilities and power (1.9%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 53,350 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 83,513 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 92,000 93,380 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 95,000 95,487 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 105,000 75,863 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 125,000 113,125 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 54,375 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 17,750 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 55,250 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 27,050 El Paso Corp. sr. unsec. notes 12s, 2013 35,000 40,075 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 95,000 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 47,036 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017 (PIK) 132,500 85,131 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 256,000 244,160 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 40,000 41,700 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 25,000 25,438 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 170,000 173,400 Mirant North America, LLC company guaranty 7 3/8s, 2013 235,000 235,588 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 96,500 NRG Energy, Inc. company guaranty 7 1/4s, 2014 80,000 79,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 355,000 343,463 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 45,000 48,150 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 115,000 118,306 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 15,783 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (United Kingdom) (PIK) 169,000 109,850 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes Ser. B, 10 1/4s, 2015 (United Kingdom) 110,000 73,700 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 5,000 5,199 Total corporate bonds and notes (cost $54,451,620) CONVERTIBLE BONDS AND NOTES (33.0%)(a) Principal amount Value Basic materials (0.8%) Ferro Corp. cv. sr. unsec. notes 6 1/2s, 2013 $400,000 $387,000 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 75,000 82,828 United States Steel Corp. cv. sr. unsec. notes 4s, 2014 375,000 610,781 Capital goods (2.5%) Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 100,000 104,500 L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 1,500,000 1,389,375 Titan International, Inc. 144A cv. sr. sub. notes 5 5/8s, 2017 410,000 509,425 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 185,000 152,163 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 791,000 1,208,964 Communication services (3.5%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 1,700,000 1,538,500 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 1,700,000 1,564,000 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 1,380,000 1,562,850 Conglomerates (0.5%) Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 370,000 626,225 Consumer cyclicals (4.5%) Alliance Data Systems Corp. 144A cv. sr. notes 4 3/4s, 2014 465,000 750,975 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 500,000 391,875 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 900,000 765,000 Iconix Brand Group, Inc. cv. sr. sub. notes 1 7/8s, 2012 380,000 355,300 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 690,000 832,623 Live Nation, Inc. cv. sr. unsec. notes 2 7/8s, 2027 600,000 520,500 Sinclair Broadcast Group, Inc. cv. unsec. sub. debs 6s, 2012 1,525,000 1,420,156 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 378,000 361,935 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 547,000 548,422 Consumer staples (1.7%) Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 1,650,000 1,501,500 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 434,750 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 393,000 338,963 Energy (3.0%) Cal Dive International, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 900,000 799,875 Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 735,000 641,288 International Coal Group, Inc. cv. company guaranty sr. unsec. notes 4s, 2017 387,000 378,912 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 400,000 401,000 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 870,000 831,938 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 865,000 925,550 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 500,000 91,875 Financials (2.9%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 600,000 587,250 Annaly Capital Management, Inc. cv. sr. unsec. unsub. notes 4s, 2015 (R) 222,000 224,775 CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 300,000 285,375 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 545,000 762,319 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 400,000 410,000 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 736,661 MGIC Investment Corp. cv. sr. notes 5s, 2017 200,000 213,140 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 530,000 686,350 Health care (4.9%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 460,000 378,350 Biovail Corp. 144A cv. sr. notes 5 3/8s, 2014 (Canada) 300,000 357,000 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 260,000 171,925 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 1,300,000 1,109,875 Invitrogen Corp. cv. sr. unsec. unsub. notes 1 1/2s, 2024 570,000 639,825 King Pharmaceuticals, Inc. cv. company guaranty sr. unsub. notes 1 1/4s, 2026 653,000 574,640 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 400,000 378,500 Lincare Holdings, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2037 500,000 575,625 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 963,000 790,864 OSI Pharmaceuticals, Inc. cv. sr. unsec. sub. notes 3s, 2038 300,000 337,125 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 207,000 179,573 Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 650,000 565,500 Theravance, Inc. cv. unsec. sub. notes 3s, 2015 542,000 465,443 Technology (8.7%) Acquicor Technology, Inc. 144A cv. notes 8s, 2011 532,000 502,740 ADC Telecommunications, Inc. cv. unsec. sub. notes 3 1/2s, 2017 1,100,000 836,000 Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,300,000 1,261,000 ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 1,470,000 1,396,500 Cadence Design Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2013 700,000 605,500 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038 (STP) 437,000 393,846 Kulicke & Soffa Industries, Inc. cv. unsec. sub. notes 7/8s, 2012 1,800,000 1,703,250 Mentor Graphics Corp. cv. sub. unsec. notes FRN 2.003s, 2023 1,400,000 1,338,400 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 650,000 642,688 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 1,872,000 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 477,000 436,455 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 680,000 675,325 Total convertible bonds and notes (cost $38,227,662) CONVERTIBLE PREFERRED STOCKS (19.1%)(a) Shares Value Basic materials (1.7%) Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. (In default) (NON) 65,720 $729,085 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 21,400 1,643,788 Communication services (2.3%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 30,900 1,194,285 Crown Castle International Corp. $3.125 cum. cv. pfd. 34,800 1,911,825 Consumer cyclicals (3.8%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 88,700 1,818,350 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 23,400 1,058,850 Interpublic Group of Companies, Inc. (The) Ser. B, 5.25% cv. pfd. 1,000 877,500 Retail Ventures, Inc. $3.312 cv. pfd. 27,400 1,346,710 Six Flags, Inc. $1.813 cum. cv. pfd. (acquired 3/16/04, cost $1,526,280) (Private) (F)(RES)(NON) 63,200 632 Consumer staples (2.4%) Bunge, Ltd. 5.125% cum. cv. pfd. 1,740 839,550 Dole Food Automatic Exchange 144A 7.00% cv. pfd. 58,672 567,945 Newell Financial Trust I $2.625 cum. cv. pfd. 28,800 1,044,000 Universal Corp. 6.75% cv. pfd. 770 772,888 Energy (1.0%) Chesapeake Energy Corp. $4.50 cv. pfd. 9,200 724,500 Whiting Petroleum Corp. $6.25 cum. cv. pfd 2,900 589,063 Financials (4.4%) Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 6,000 420,840 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,762 1,632,053 Citigroup, Inc. $7.50 cv. pfd. 5,700 681,948 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 16 52,000 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 29,500 702,395 Huntington Bancshares Ser. A, 8.50% cv. pfd. 600 596,934 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 850 1,233 Seacoast Banking Corp. of Florida 15.00% 144A cv. pfd. 40 40,000 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,050 987,000 XL Capital, Ltd. $2.687 cv. pfd. 27,100 731,971 Health care (1.2%) Merck & Co., Inc. 6.00% cum. cv. pfd 4,200 1,041,180 Omnicare Capital Trust II Ser. B, $2.00 cv. pfd. 14,500 546,469 Utilities and power (2.3%) AES Trust III $3.375 cv. pfd. 27,800 1,190,188 El Paso Corp. 4.99% cv. pfd. 1,150 1,134,188 Great Plains Energy, Inc. $6.00 cv. pfd. 11,401 685,770 Total convertible preferred stocks (cost $30,145,494) COMMON STOCKS (2.5%)(a) Shares Value AboveNet, Inc. (NON) 108 $4,953 AES Corp. (The) (NON) 6,265 64,342 Alliance Imaging, Inc. (NON) 14,866 82,655 Alpha Natural Resources, Inc. (NON) 1,375 52,759 American Media, Inc. 144A (F)(NON) 3,597 1 Avis Budget Group, Inc. (NON) 3,210 38,039 Bohai Bay Litigation, LLC (Escrow) (F)(NON) 406 1,267 CIT Group, Inc. (NON) 1,016 37,379 Dana Holding Corp. (NON) 4,540 49,304 El Paso Corp. 4,940 56,020 FelCor Lodging Trust, Inc. (NON)(R) 8,485 57,359 Fleetwood Enterprises, Inc. (NON) 196,000 333 Freeport-McMoRan Copper & Gold, Inc. Class B 13,721 961,155 Interpublic Group of Companies, Inc. (The) (NON) 6,160 51,436 Legg Mason, Inc. 12,611 374,799 Louisiana-Pacific Corp. (NON) 6,905 58,693 Macy's, Inc. 3,970 88,174 Nortek, Inc. (NON) 2,860 128,700 Pactiv Corp. (NON) 1,720 49,158 PetroHawk Energy Corp. (NON) 4,123 79,285 Public Service Enterprise Group, Inc. 2,640 80,863 Qwest Communications International, Inc. 87,842 460,292 Sealy Corp. (NON) 18,773 61,012 Service Corporation International 9,975 85,187 Spectrum Brands, Inc. (NON) 3,775 104,719 Sprint Nextel Corp. (NON) 19,115 98,060 Stallion Oilfield Holdings, Ltd. (NON) 3,302 72,644 Thermadyne Holdings Corp. (NON) 3,310 37,569 TRW Automotive Holdings Corp. (NON) 2,790 83,923 Vertis Holdings, Inc. (F)(NON) 7,497 8 Total common stocks (cost $3,653,308) UNITS (0.8%)(a) Units Value Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 1,540,000 $1,031,800 Total units (cost $1,249,193) PREFERRED STOCKS (0.1%)(a) Shares Value GMAC, Inc. 144A Ser. G, 7.00% cum. pfd. 156 $117,341 Total preferred stocks (cost $81,329) SENIOR LOANS (%)(a)(c) Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.36s, 2014 $90,841 $41,191 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.3416s, 2014 33,896 15,370 Total senior loans (cost $118,372) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value AboveNet, Inc. 9/8/10 $24.00 20 $1,420 New ASAT (Finance), Ltd. (Cayman Islands) (F) 2/1/11 0.01 23,400 Smurfit Kappa Group PLC 144A (Ireland) 10/1/13 EUR 0.001 119 4,736 Vertis Holdings, Inc. (F) 10/18/15 $0.01 309 1 Total warrants (cost $5,250) SHORT-TERM INVESTMENTS (3.7%)(a) Shares Value Putnam Money Market Liquidity Fund - 0.24% (e) 4,948,853 $4,948,853 Total short-term investments (cost $4,948,853) TOTAL INVESTMENTS Total investments (cost $132,881,081) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/10 (aggregate face value $249,575) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation Euro $232,765 $249,575 6/17/10 $(16,810) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/10 (aggregate face value $1,014,687) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $946,431 $1,014,687 6/17/10 $68,256 Total Key to holding's currency abbreviations EUR Euro NOK Norwegian Krone USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2009 through May 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $133,671,504. (b) The aggregate identified cost on a tax basis is $133,051,411, resulting in gross unrealized appreciation and depreciation of $11,321,801 and $11,301,151, respectively, or net unrealized appreciation of $20,650. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $632, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,262 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $34,836,527 and $32,190,705, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, liquid assets totaling $16,072 have been segregated to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $1,400,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,810 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,019,848 $ $ Capital goods 86,727 Communication services 563,305 Consumer cyclicals 391,541 128,700 9 Consumer staples 227,945 Energy 204,688 1,267 Financial 412,178 Health care 82,655 Utilities and power 201,225 Total common stocks Convertible bonds and notes 44,122,867 Convertible preferred stocks 25,562,508 632 Corporate bonds and notes 53,897,415 7,839 Preferred stocks 117,341 Senior loans 56,561 Units 1,031,800 Warrants 1,420 4,736 1 Short-term investments 4,948,853 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy $ $(16,810) $ Forward currency contracts to sell 68,256 Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $68,256 $16,810 Equity contracts 6,157 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: July 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2010
